PER CURIAM.
Bailey appeals from the trial court’s summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He argues the minimum mandatory portion of his sentence, which he received for trafficking in ecstasy, is illegal, citing Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), rev. dismissed, 821 So.2d 302 (Fla.2002), which held chapter 99-188, Laws of Florida, violated the single subject rule.
We adhere to our prior view that the Legislature cured this constitutional problem by re-enacting the provisions of chapter 99-188 in later legislation, and that this re-enactment applies retroactively. Jack*784son v. State, 847 So.2d 1038 (Fla. 5th DCA 2003); Hersey v. State, 831 So.2d 679 (Fla. 5th DCA 2002). However, as we have done in like cases, we certify conflict with Green v. State, 839 So.2d 748 (Fla. 2d DCA 2003).
AFFIRMED.
SHARP, W., PETERSON and TORPY, JJ., concur.